Name: Decision of the EEA Joint Committee No 13/98 of 6 March 1998 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: cooperation policy;  health;  European construction;  management
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/18 DECISION OF THE EEA JOINT COMMITTEE No 13/98 of 6 March 1998 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the Eueopean Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was last amended by Decision of the EEA Joint Committee No 98/97 (1); Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a programme of Community action on health monitoring within the framework for action in the field of public health (1997 to 2001) (Decision No 1400/97/EC of the European Parliament and of the Council) (2); Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 1998, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in paragraph 1 of Article 16 of Protocol 31 to the Agreement:  397 D 1400: Decision No 1400/97/EC of the European Parliament and of the Council of 30 June 1997 adopting a programme of Community action on health monitoring within the framework for action in the field of public health (1997 to 2001) (OJ L 193, 22.7.1997, p. 1). Article 2 Paragraph 2 of Article 16 of Protocol 31 shall be replaced by the following: 2. The EFTA States shall participate in the Community programmes and actions referred to in the first three indents of paragraph 1 as from 1 January 1996, in the programme referred to in the fourth indent as from 1 January 1997 and in the programme referred to in the fifth indent as from 1 January 1998. Article 3 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1998. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 193, 9.7.1998, p. 55. (2) OJ L 193, 22.7.1997, p. 1.